          Case 4:17-cv-00806-JM Document 49 Filed 05/06/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

MARY LISA LANE                                                            PLAINTIFF

V.                               Case No. 4:17-CV-00806-JM

MACK H. BALL, JR.,
and CHICOT COUNTY, ARKANSAS                                               DEFENDANTS



                                         JUDGMENT

       Pursuant to the Order entered on this day, Judgment is hereby entered in favor of the

Defendants and against the Plaintiff.

       IT IS SO ORDERED this 6th day of May, 2020.


                                                           ______________________________
                                                           James M. Moody Jr.
                                                           United States District
